Order entered May 26, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01562-CV

                         QUICK CHANGE ARTIST, LLC, Appellant

                                               V.

                               IRIS T. ACCESSORIES, Appellee

                        On Appeal from the 101st Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-12-14118

                                           ORDER
         Before the Court is appellant’s May 24, 2015 second motion to extend the time to file a
brief. Appellant timely tendered a brief on May 22, 2015. The Court notified appellant by post-
card that the brief has not been filed because appellant’s counsel has not been admitted pro hac
vice with this Court.
         Accordingly, we GRANT appellant’s motion as follows: We ORDER counsel for
appellant to file, by JUNE 15, 2015, a motion for admission pro hac vice that complies with
Rule XIX of the Rules Governing Admission to the Bar. Once the Court receives and rules on
the motion for admission pro hac vice, the Court will make further orders regarding appellant’s
brief.
                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE